Case 2:18-cv-17778-SDW-LDW Document 1 Filed 12/31/18 Page 1 of 8 PageID: 1



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


KATRINA MAXWELL, individually, and on ) Case No.:
behalf of all other similarly situated )
consumers,                             )
                                       )
                Plaintiff,             ) CLASS ACTION COMPLAINT
       vs.                             ) AND DEMAND FOR JURY TRIAL
                                       )
TATE & KIRLIN ASSOCIATES, INC.,        )
                                       )
                Defendant.             )


       Plaintiff, Katrina Maxwell (hereinafter “Plaintiff”) alleges:

                                PRELIMINARY STATEMENT


  1. This is an action for damages arising from Defendant’s violations of the Fair Debt

       Collections Practices Act, 15 U.S.C. §1692 et seq. (hereinafter “FDCPA”).


                                JURISDICTION AND VENUE


  2. This Court has jurisdiction over this action pursuant to 28 U.S.C. §1331 and 15 U.S.C.

       §1692k (d).


  3.   Venue is proper in this district under 28 U.S.C §1391(b).


                                             PARTIES


  4. Plaintiff is a natural person, who at all relevant times has resided in Garfield, New Jersey

       and is a “consumer” as the phrase is defined and applied under 15 U.S.C. §1692(a) of the

       FDCPA.
Case 2:18-cv-17778-SDW-LDW Document 1 Filed 12/31/18 Page 2 of 8 PageID: 2



  5. Defendant Tate & Kirlin Associates, Inc. (“Defendant”) is a corporation doing business in

     the State of New Jersey with its corporate headquarters located at 580 Middletown Blvd.,

     Ste. 240, Langhorne, Pennsylvania 19047. Defendant is a “debt collector” as the phrase is

     defined and applied under 15 U.S.C. §1692(a) of the FDCPA in that they regularly

     attempt to collect on debts primarily incurred for personal, family or household purposes.

                                  FACTUAL STATEMENT


  6. On a date better known by Defendant, Plaintiff incurred debt through use of a credit card

     for primarily personal, family, and household purposes from WebBank.

  7. In a letter dated February 21, 2018, Defendant sent an initial dunning letter to Plaintiff in

     an attempt to collect said debt, attached hereto as Exhibit A.

  8. The dunning letter states:

     Unless you notify this office within thirty 30 days after receiving this notice that
     you dispute the validity of this debt, or any portion thereof, this office will assume
     this debt is valid. If you notify this office in writing within 30 days from receiving
     this notice that the debt or any portion thereof is disputed, this office will obtain
     verification of the debt or obtain a copy of a judgment and mail you a copy of such
     judgment or verification. If you request of this office in writing within 30 days after
     receiving this notice, this office will provide you with the name and address of the
     original creditor, if different from the current creditor.

  9. Upon reading the letter, the least sophisticated consumer would not know that the dispute

     must be in writing, as mandated by the Third Circuit. See Graziano v. Harrision, 950 F.2d

     107 (3d Cir. 1991).

  10. Specifically, the use of the word “If” in the mandatory validation notice conveys to the

     consumer that the notification in writing is optional. The consumer may believe that he or

     she may dispute the debt orally. See Cadillo v. Stoneleigh Recovery Assocs., LLC, No. 17-




                                               2
Case 2:18-cv-17778-SDW-LDW Document 1 Filed 12/31/18 Page 3 of 8 PageID: 3



     7472, 2017 U.S. Dist. LEXIS 210870 (D.N.J. Dec. 21, 2017); Poplin v. Chase Receivables,

     Inc., No. 18-404 (D.N.J. Sept. 26, 2018).

  11. Additionally, the phrase “unless you notify this office within thirty 30 days after receiving

     this notice that you dispute the validity of this debt, or any portion thereof, this office will

     assume this debt is valid” fails to clarify that this dispute must be in writing.

  12. Reading the first and second sentence of the validation notice leaves the consumer with

     multiple interpretations. Under one interpretation, the consumer will believe that if he or

     she disputes the debt orally or in writing, the debt will not be presumed valid. Further, only

     if the dispute is made in writing will the debt collector be required to obtain verification of

     the debt. But this is not the case. In the Third Circuit, all disputes must be made in writing

     to have legal effect under Section g of the FDCPA.

  13. Merely quoting the statutory language does not adequately inform the consumer of his or

     her rights, let alone the nuances involved in exercising such rights. See Wilson, 255 F.3d at

     254; see also McMurray v. ProCollect, Inc., 687 F.3d 665, 668 (5th Cir. 2012) (“Merely

     including the required notice in letters to consumers is not sufficient. The notice must also

     ‘be set forth in a form and within a context that does not distort of obfuscate its meaning.’”)

     (citation omitted).

  14. As such, Defendant’s letter is false, deceptive, and misleading in violation of § 1692e and

     fails to sufficiently inform the least sophisticated consumer of his or her rights under

     §1692g.

                              CLASS ACTION ALLEGATIONS

                                             The Class

  15. Plaintiff brings this as a class action pursuant to Fed. R. Civ. P. 23.

  16. The class is defined as follows:


                                                 3
Case 2:18-cv-17778-SDW-LDW Document 1 Filed 12/31/18 Page 4 of 8 PageID: 4



     All consumers with a New Jersey address that have received the same form
     letter as Exhibit A from Defendant concerning debts for WebBank used
     primarily for personal, household, or family purposes within one year prior to
     the filing of this complaint.


  17. Excluded from the Class is Defendant herein, and any person, firm, trust, corporation, or

     other entity related to or affiliated with the defendant, including, without limitation,

     persons who are officers, directors, employees, associates or partners of Defendant.

                                          Numerosity

  18. Upon information and belief, Defendant has sent collection letters in an attempt to collect

     a debt to hundreds if not thousands of consumers throughout New Jersey, each of which

     violates the FDCPA. The members of the Class, therefore, are believed to be so numerous

     that joinder of all members is impracticable.

  19. The exact number and identities of the Class members are unknown at this time and can

     only be ascertained through discovery. Identification of the Class members is a matter

     capable of ministerial determination from Defendant’s records.

                            Common Questions of Law and Fact

  20. There are questions of law and fact common to the class that predominates over any

     questions affecting only individual Class members. These common questions of law and

     fact include, without limitation: (i) Whether Defendant violated the FDCPA; (ii) Whether

     Plaintiff and the Class have been injured by Defendant's conduct; (iii) Whether Plaintiff

     and the Class have sustained damages and are entitled to restitution as a result of

     Defendant's wrongdoing and, if so, what is the proper measure and appropriate statutory

     formula to be applied in determining such damages and restitution; (iv) Whether Plaintiff

     and the Class are entitled to declaratory and/or injunctive relief; and, (v) Whether

     Defendant’s conduct was willful.


                                                4
Case 2:18-cv-17778-SDW-LDW Document 1 Filed 12/31/18 Page 5 of 8 PageID: 5



                                            Typicality

  21. Plaintiff's claims are typical of the claims of the Class, and Plaintiff has no interests

     adverse or antagonistic to the interests of other members of the Class.

                        Protecting the Interests of the Class Members

  22. Plaintiff will fairly and adequately represent the Class members’ interests, in that the

     Plaintiff’s counsel is experienced and, further, anticipates no impediments in the pursuit

     and maintenance of the class action as sought herein.

                   Proceeding Via Class Action is Superior and Advisable

  23. A class action is superior to other methods for the fair and efficient adjudication of the

     claims herein asserted.

  24. The members of the Class are generally unsophisticated individuals, whose rights will not

     be vindicated in the absence of a class action.

  25. Prosecution of separate actions by individual members of the Class would create the risk

     of inconsistent or varying adjudications resulting in the establishment of inconsistent or

     varying standards for the parties.

  26. A class action will permit a large number of similarly situated persons to prosecute their

     common claims in a single forum simultaneously, efficiently, and without the duplication

     of effort and expense that numerous individual actions would engender. Class treatment

     also will permit the adjudication of relatively small claims by many Class members who

     could not otherwise afford to seek legal redress for the wrongs complained of herein.

  27. Absent a class action, the Class members will continue to suffer losses borne from

     Defendant’s breaches of Class members’ statutorily protected rights as well as monetary

     damages, thus allowing and enabling: (a) Defendants conduct to proceed and; (b)

     Defendants to further enjoy the benefit of its ill-gotten gains.


                                                 5
Case 2:18-cv-17778-SDW-LDW Document 1 Filed 12/31/18 Page 6 of 8 PageID: 6



  28. Defendant has acted, and will act, on grounds generally applicable to the entire Class,

     thereby making appropriate a final injunctive relief or corresponding declaratory relief

     with respect to the Class as a whole.


                                 COUNT I
        VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                           15 U.S.C. §1692 et seq


  29. Plaintiff repeats the allegations contained in the above paragraphs and incorporates them as

     if specifically set forth at length herein.


  30. Defendant’s collection letter violates the following provisions of the FDCPA:


  31. Section 1692e provides:


     § 1692e. False or misleading representations

             A debt collector may not use any false, deceptive, or misleading representation
             or means in connection with the collection of any debt. Without limiting the
             general application of the foregoing, the following conduct is a violation of this
             section: . . .

                     (10) The use of any false representation or deceptive means to collect or
                     attempt to collect any debt or to obtain information concerning a
                     consumer…

  32. Section 1692g provides:

             § 1692g. Validation of Debts

             (a) Notice of debt; Content. Within five days after the initial communication
             with a consumer in connection with the collection of any debt, a debt collector
             shall, unless the following information is contained in the initial
             communication or the consumer has paid the debt, send the consumer a written
             notice containing –

             (1) the amount of the debt;

             (2) the name of the creditor to whom the debt is owed;


                                                   6
 Case 2:18-cv-17778-SDW-LDW Document 1 Filed 12/31/18 Page 7 of 8 PageID: 7




               (3) a statement that unless the consumer, within thirty days after receipt of the
                   notice, disputes the validity of the debt, or any portion thereof, the debt will
                   be assumed to be valid by the debt collector;

               (4) a statement that if the consumer notifies the debt collector in writing within
                   the thirty-day period that the debt, or any portion thereof, is disputed, the
                   debt collector will obtain verification of the debt or a copy of judgment
                   against the consumer and a copy of such verification or judgment will be
                   mailed to the consumer by the debt collector; ; and

               (5) a statement that, upon the consumer’s written request within the thirty-day
                   period, the debt collector will provide the consumer with the name and
                   address of the original creditor, if different from the current creditor.


         WHEREFORE, Plaintiff, Katrina Maxwell, respectfully requests that this Court do the

following for the benefit of Plaintiff:

                       A. Certify the class described herein and appoint Plaintiff as Lead Plaintiff,

                           and Plaintiff’s Counsel as Lead Counsel;

                       B. Enter judgment against Defendant for actual and statutory damages

                           pursuant to the FDCPA;

                       C. Award costs and reasonable attorneys’ fees;

                       D. Grant such other and further relief as may be just and proper.

                                     JURY TRIAL DEMAND

   33. Plaintiff demands a jury trial on all issues so triable.



Dated:         December 31, 2018
               Clifton, New Jersey

                                                       Respectfully Submitted,


                                                       /s/ Daniel Zemel, Esq.
                                                       Daniel Zemel, Esq.
                                                       Nicholas Linker, Esq.


                                                   7
Case 2:18-cv-17778-SDW-LDW Document 1 Filed 12/31/18 Page 8 of 8 PageID: 8



                                        Zemel Law LLC
                                        1373 Broad Street, Suite 203-C
                                        Clifton, New Jersey 07013
                                        T: 862-227-3106
                                        F: 973-282-8603
                                        dz@zemellawllc.com
                                        Attorneys for Plaintiff




                                    8
